DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. 	Claims 1-10 are presented for examination.
Examiner thank applicant’s representative for making a correction on the typo error of the Daisuke et al. (JP 2016201964-A). 
Response to Arguments
2.	Applicant's arguments filed 7/11/22 have been fully considered but they are not persuasive.
Applicant argues that Yamaguchi fails to disclose a diagnosis part for diagnosing presence or absence of abnormality of the 10power generation system based on the second charged power index values calculated by the calculation part.
However, Par. [0026] - [0031], Fig.3, of Yamaguchi teaches checking if the index value is equals to or exceeds a second prescribed value, Steps S105 and S106, (which is the same as diagnosing the present of normality or abnormality) based on the generated power index value determination processing (which is the same as charged power index values calculated). Furthermore, a particular embodiment may not be read into a claim when the claim language is broader than the embodiment; see: MPEP 2111.01(II) (citing Superguide Corp. v. DirecTV Enterprises, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004)).
As shown above and in more detail in the rejection under 103 below, the cited refence Daisuke et al. (JP 2016201964-A) in view of Yamaguchi et al. (US 2017/0288416) disclose the limitations of the independent claim 1 and their dependence claims 2-10. For this reason, the argument is not commensurate in scope with the claim, and the argument is not considered to be persuasive. Therefore, the rejection under 103 has been maintained. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daisuke et al. (JP 2016201964-A) in view of Yamaguchi et al. (US 2017/0288416).
Regarding claim 1, Daisuke discloses a monitoring system (power management 10, Fig. 1-2), comprising: 
a calculation part , for calculating  (Abstract, Page 13, Par. 1) a control condition calculation unit 78 that calculates a control condition of the power storage unit 56), based on first charged power index values indicating charged power of an power storage system and input/output power index 5values indicating input/output power from a power receiving point to which the power storage system is connected to a system  (page 6, Par. 9, The BMU 62 acquires the physical quantity measured by the measuring unit 64 from the data collector 74 and diagnoses the state of the power storage unit 56 based on the physical quantity. Specifically, the BMU 62 includes a state diagnosis unit 79 that diagnoses the state of the power storage unit 56 and a charge / discharge condition determination unit 80 that determines the charge / discharge conditions of the power storage unit 56). 

Daisuke fails to disclose second charged power index values indicating power charged by generated power of a power generation system connected to the power receiving point of the charged power of the power storage system; and a diagnosis part for diagnosing presence or absence of abnormality of the 10power generation system based on the second charged power index values calculated by the calculation part.
However, Yamaguchi discloses second charged power index values indicating power charged by generated power of a power generation system connected to the power receiving point of the charged power of the power storage system; and a diagnosis part for diagnosing presence or absence of abnormality of the 10power generation system based on the second charged power index values calculated by the calculation part ([0026]-[0027], generated-power index value determined in the generated-power index value determination processing be a value indicative of the amount of power generated by PV module 30 (or in other words, a value correlated to the amount of power generated by PV module 30). Thus, as the generated-power index value determination processing, controller 14 may set only an output from the current sensor 17 as the power-generated index value).
Daisuke and Yamaguchi are analogous art. They relate to power system monitoring and managing.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute the controlling switch operation of Yamaguchi for the power storage control method of Daisuke for enables effective use of the power generated when the direct-current power generation apparatus resumes power generation. 
Regarding claims 2-5, Yamaguchi discloses the power generation system comprises a DC power generation device and a power conditioner -29-File: 095870usf which converts DC power from the DC power generation device to AC power ([0026], control DC-DC converter 12 is under, and set the result of this calculation or the product of a multiplication of this calculation result by an output from current sensor 17, as the generated-power index value); and the diagnosis part diagnoses that there is an abnormality in the power conditioner of the power generation system when the first predetermined number of the second charged power index values are all "0", and diagnoses that there is an 5abnormality in the DC power generation device of the power generation system when the second predetermined number of the second charged power index values are equal to or less than the predetermined amount ([0026]-[0029], he generated-power index value determination processing, in Step S103 controller 14 determines whether the power-generated index value determined by the generated-power index value determination processing (referred to simply as “INDEX VALUE” in FIG. 3) is smaller than a first prescribed value. The first prescribed value is a value preset as the lower limit of a generated-power index value range in which the constant current control processing is preferable to constant voltage control processing; When the generated-power index value falls below the first prescribed value (Yes in Step S103), controller 14 stops the constant current control processing and starts constant voltage control processing). 
Regarding claims 6-10, Daisuke discloses when the diagnosis part diagnoses that there is an abnormality in the power generation system, a 10notification process for notifying a user of the power storage system of this diagnosis is performed ( Page 6, Par. 8, the EMS 60 can communicate with the management terminal 40, the PCS 50, and the expansion PCS 52 regarding all the status of the power information, for example, e power storage system 16, the presence / absence and type of the distributed power supply 18, power supply information, battery charge/discharge, normal /abnormal operation status).
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119